U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six month period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-33195 Xinhua China Ltd. (Name of small business issuer in its charter) Nevada 88-0437644 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) B-26F, Oriental Kenzo Dongcheng District Beijing 100027 People’s Republic of China (Address of principal executive offices) 86-10-64168816 or 86-10-64168916 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of November 22, 2010 Common Stock $0.00001 par value XINHUA CHINA LTD. FORM 10-Q PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Discloses About Market Risk 28 Item 4. Controls and Procedures 29 Item 4T. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 32 Item 6. Exhibits 32 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Available Information Xinhua China Ltd. files annual, quarterly, current reports, proxy statements, and other information with the Securities and Exchange Commission (the “Commission”). You may read and copy documents referred to in this Quarterly Report on Form 10-Q that have been filed with the Commission at the Commission’s Public Reference Room, 450 Fifth Street, N.W., Washington, D.C.You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. You can also obtain copies of our Commission filings by going to the Commission’s website at http://www.sec.gov. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS XINHUA CHINA LTD. UNAUDITED FINANCIAL STATEMENTS SEPTEMBER 30, 2, 2010 (Stated in US Dollars) 4 Xinhua China Ltd. Contents Pages Report of Registered Independent Public Accounting Firm 6 Unaudited Balance Sheet 7- 8 Unaudited Statement of Income 9 Unaudited Statement of Stockholders’ Equity 10 Unaudited Statement of Cash Flows 11 Notes to the Unaudited Financial Statements 12- 21 5 Board of Directors and Stockholders Xinhua China Ltd. Report of Registered Independent Public Accounting Firm We have reviewed the accompanying interim balance sheets of Xinhua China Ltd. (“the Company”) as of September 30, 2010 and June 30, 2010, and the related statements of income, stockholders’ equity, and cash flows for the three-months ended September 30, 2010 and 2009.These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles. San Mateo, California
